GAUDIN, Judge.
From the record, it is apparent that judgment was rendered in open court on March 15, 1989. The minutes for that date read:
“This matter came for trial on this date with all parties at interest present. After due examination the Court rendered a judgment in favor of the plaintiff and against the defendant in the amount of $641.21 plus costs of court reduced by $60.00 to correct the problem. Reeon-ventional Demand denied.”
On March 27, the defendant appealed; however, no written judgment has yet been signed in conformity with LSA-C.C.P. art. 1911. Until one is signed and lodged with this Court, the appeal is premature and subject to dismissal. See Overmier v. Traylor, 475 So.2d 1094 (La.1985); and Perkins v. Salas, 507 So.2d 827 (La.App. 5 Cir.1987).
Nonetheless, this case was placed on the docket and called for oral argument on November 8, 1989, but neither appellant nor his attorney was present.
Accordingly, this appeal is hereby dismissed as being premature. Appellant is to pay costs.
APPEAL DISMISSED.